Citation Nr: 1528399	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-42 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel










INTRODUCTION

The Veteran served on active duty from October 1969 to November 1973.  He is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for a posttraumatic stress disorder (PTSD) and assigned an initial 30 percent rating.

In a November 2012 Board decision, the Board recognized that the issue of entitlement to a TDIU was not certified for appeal, but had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board took jurisdiction over this issue.  Instead, however, of immediately deciding this claim, the Board remanded it for further development.  In addition, the November 2012 Board decision granted an initial increased rating from 30 percent to 50 percent for PTSD.


FINDING OF FACT

The Veteran's service-connected disability does not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

During the pendency of the appeal, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA also set forth the criteria for a TDIU. 

Following the notice to the Veteran, VA obtained or ensured the presence of records reflecting the Veteran's private medical treatment records.  In January 2008 and again in February 2015 following the Board's November 2012 remand, VA examined the Veteran to determine the extent of impairment due to his service-connected PTSD and the effect on his daily activities, including his ability to work.  The VA interviewed and examined the Veteran, documented his medical condition, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. 

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board will proceed to the merits of the appeal.

II. Entitlement to a TDIU

The Veteran claims that his service-connected PTSD hinders him from securing and maintaining gainful employment.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

The Veteran is solely service-connected for PTSD, which is rated as 50 percent disabling.  Thus, he does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  

When a claimant does not meet the percentage requirements of § 4.16(a) for consideration of a TDIU, as is the case here, he still may establish entitlement to this benefit on an extraschedular basis under the alternative provisions of § 4.16(b) if it is shown he is unemployable on account of service-connected disability or disabilities.  In this circumstance, the Board would be precluded from assigning an extraschedular TDIU in the first instance, having instead to remand the claim to the RO for referral to the Director of VA's Compensation and Pension Service for his special consideration.  In such a case, the rating board is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2014).

While the regulations do not define "substantially gainful occupation", VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the similar term of "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Faust v. West, 13 Vet. App. 342 (2000) (defining "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to the veteran's earned annual income....)

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

A veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment, however, is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.   

That said, requiring a Veteran to prove that he is 100 percent or totally unemployable is different than requiring proof that he cannot obtain and maintain substantially gainful employment. The use of the word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability. A requirement that a Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Further, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2014), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014).").  

In this case, however, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  The essential issue is whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (i.e. work, which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran, in light of his service-connected disability, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran had a consistent employment record before and after service.  Prior to service, he worked for three years in the postal service.  Dr. E. H., the Veteran's private treating physician, noted that the Veteran's last regular employment was with FedEx and, after working for 10 years as a courier, he retired in 1991 due to a back injury.  After the injury, he stayed out of work until he was eligible for retirement by age or duration of work.  In March 2010, he reported to Dr. E. H. that he had not had regular work in 18 years.  Moreover, a review of the record indicates that the Veteran has a high school degree and completed three years of college before his military service began. 

The January 2009 VA examiner PTSD observed that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity as a result of chronic sleep impairment, depressed and anxious mood, panic attacks more than once a week, flattened affect, fluent speech, impairment of short- and long-term memory, difficulty establishing and maintaining effective relationships, hallucinations, intrusive thoughts, nightmares several times weekly, flashbacks, exaggerated startle response, hypervigilance, feeling someone is behind him but finding no one there, irritability, and insomnia, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In addition, the 2009 VA examiner opined that the Veteran's long-term (remote) and recent memory were only mildly impaired by PTSD signs and symptoms.  The examiner based that conclusion on the Veteran's report that he had memory deficits for months of his childhood and military service, frequently forgot where he left his keys, and had to write down new phone numbers for immediate use.

Regarding his relationship with his spouse, the Veteran told the examiner that he and his wife were "trying" and that he was "something to put up with" due to his anger and sleep impairment.  The examiner stated that the Veteran had feelings of detachment or estrangement from others.  The examiner added that the Veteran experienced marital discord and was socially isolated, attributing this impairment to PTSD signs and symptoms. The Veteran stated that he did not like to be around people, and knew he should have felt more when he recently greeted his wife and daughters at the airport.  He characterized his relationships with his adult children as "pretty good."  The examiner noted the Veteran had two veteran friends, but he mostly stayed home and went out only once every four or five weeks.  The Veteran used to be a musician but avoided that because he wanted to avoid people.  He was hypervigilant around people at the grocery store.  The Veteran also reported that he had occasional problems over the years getting along with people and was sometime "short" with customers.

In addition, the examiner noted that the Veteran stopped working after a back injury and then stayed unemployed until he was eligible for retirement.  Regarding the effects of PTSD on the Veteran's occupational and social functioning, the examiner opined that while he did not have total occupational and social impairment due to PTSD, he observed that the Veteran did have impairment related to irritability, some memory deficits, marital discord, sleep disturbance and episodic depression and anxiety.  Addressing difficulty in adapting to stressful circumstances, the examiner thought the Veteran's prognosis was "fair, if [he] becomes more active in VA PTSD services."

In Dr. E.H.'s April 2010 private medical opinion letter, he observed that the Veteran occasionally had intrusive thoughts, startled easily and was sometimes hypervigilant.  He noted that the Veteran socialized rarely with friends and family.  Dr. E.H. commented that the Veteran's recent memory was severely impaired, therefore he could not remember what he read and he often misplaced things, forgot what he had been told and occasionally got lost driving on trips.  He said the Veteran's working memory is 75% impaired while anger, sadness and fear accounted for 50% of the time without his understanding why, which indicated his prefrontal cortex was dysfunctional.  In addition, Dr. E.H. described the Veteran's hallucinations including hearing noises in his house two to five times per week and seeing shadows moving out of the corners of his eyes.  Nonetheless, Dr .E.H. opined that the Veteran was mentally competent to manage his financial affairs and to make life changing decisions.  He, however, stated that because of this service connected PTSD, the Veteran was severely compromised in his ability to sustain social relationships and was unable to sustain work relationships.  Therefore, Dr. E.H. considered him permanently and totally disabled and unemployable.

As directed by the November 2012 remand instructions, the Veteran had another VA examination in February 2015 concerning the effect of his service-connected PTSD on his ability to secure and follow substantially gainful employment.  The examiner stated that although the January 2009 examiner diagnosed the Veteran with PTSD, at this time, he, however, did not meet the criteria for a diagnosis of PTSD.  Specifically, she explained that the Veteran did not report or describe negative alterations in cognitions and mood associated with traumatic events (Criterion D).  Additionally, the examiner stated that although the Veteran reported sleep and concentration problems, it appeared that some of his sleep and concentration problems were associated with factors not solely related to traumatic events.  For example, she noted the Veteran's statements indicating having to go to the bathroom in the night often woke him from sleep; however, he was unable to return to sleep due to feeling "tense".  Regarding concentration problems, the Veteran reported that he was easily distracted and thought about various things; however, the examiner observed that the Veteran did not describe or report intrusive memories of Vietnam outside of when he was exposed to cues and reminders of Vietnam.  The Veteran reported that his community psychiatrist told him to avoid the news and war-related movies and shows, but he described reading the newspaper daily and watching the nightly news before bed.  

Moreover, the Veteran reported that he isolated himself from others when he had been exposed to cues /reminders about Vietnam, but he denied having physical or verbal outbursts.  Instead, he described an ability to manage any feelings of frustration and did not describe strained relationships with anyone except occasionally his wife.  He also indicated that most of his frustration stemmed from his wife asking him to do activities that he can no longer physically do because of symptoms of chronic obstructive pulmonary disease (COPD).  There was no evidence of problems with routine behavior, self-care, or conversation.  

The examiner further commented that the current diagnosis of other specified trauma- and stressor-related disorder was a progression of the diagnosis of PTSD given at the time of January 2009 VA examination.  She stated that the Veteran's symptoms appeared to improve.  At the same time, the examiner observed that this appeared to mildly impact his level of social and occupational functioning at this time. 

On mental status evaluation, the Veteran was polite and cooperative during the interview and testing.  His report of symptoms was consistent throughout the interview.  However, the symptom validity testing was suggestive of exaggeration / amplification of symptoms.  Overall, the examiner considered the Veteran a fair informant.  His hygiene was fair and he was dressed casually.  He walked unassisted, but used an inhaler at times due to breathing problems.  No unusual movements or gestures were observed.  His speech was within normal limits in articulation, rate, tone, volume, and production.  Eye contact was appropriate.  The Veteran was alert, attentive, and oriented to person, place, time, and situation.  Attention and concentration were intact, as evidenced by his ability to respond to interview questions for one hour, spell the word "world" forward and backward, and calculate serial 3s with no problems.  The Veteran's immediate, short-term, and long-term memory appeared adequate.  He was able to recall three common objects immediately and two of the three after a five minute delay with all three words prompted by category cue.  The Veteran was able to report from long-term memory, and he identified six recent Presidents.  The examiner observed that the Veteran demonstrated an ability to engage in abstract thinking and was able to interpret a common proverb.  His thought process was logical and organized.  There was no evidence of hallucinations, delusions, or paranoia.  The Veteran described his mood over the past two weeks as "somber."  He displayed a full range of affect that was appropriate to the content of his speech.  When the examiner asked the Veteran about his most significant problem at that time, he stated "COPD and PTSD are right up there together - I would say COPD because breathing - if you can't breathe you can't live."

Regarding social functioning, she noted the Veteran had been married for 49 years to his current wife.  He described occasional strain in the relationship because of his moodiness and tendency to isolate himself at times.  He denied conflicts or arguing.  In addition, the Veteran reported involvement in some social activities, including visiting with a neighbor and his brother and visiting with two friends (most recently to watch the Super Bowl).  The Veteran described the maintenance of numerous effective interpersonal relationships, including with his wife, his children, his grandchildren, his brother, and some friends.  He said he primarily watched television and listened to music for recreation.  The Veteran reported that he was able to walk around the mall and his yard to try to engage in some physical activities.  He reported his involvement in other previously enjoyed activities had lessened due to symptoms associated with COPD.

Regarding occupational functioning, the Veteran said he retired from FedEx in 1992 after working there for 9 years.  He said his back injury "got worse" and the repetition of jumping in and out of a truck was exacerbating the injury.  As a result, the Veteran had to give it up because he could not walk half the time and he could not feel his feet sometimes.  Prior to FedEx, he worked for Disc Makers in Philadelphia for 3.5 years.  He denied a history of problems getting along with supervisors or coworkers.  He said working for FedEx was "a stressful job, but everyone knew it was stressful."  The Veteran commented that he loved the job but "it just got to me physically."  The Veteran worked for the United States Postal Service for 3 years prior to being drafted, from 1966 to 1969.  The Veteran also said he worked for a man who sold second-hand items ("a neighborhood guy for the people who couldn't go to the big stores and buy stuff").  He worked there for 6-7 years.  The Veteran denied any history of job terminations. He denied having problems with his work performance and denied having problems getting along with supervisors or coworkers.  The Veteran described a stable work history and denied any history of job terminations or problems relating to others. 

Concerning the impact of the Veteran's PTSD on physical and sedentary employment, the examiner stated that the Veteran's symptoms did not prevent him from completing physical labor tasks such as lifting, pushing or pulling or sedentary tasks such as answering phones, filing papers, or other sedentary desk positions.  She did state that his current symptoms could mildly limit his ability to successfully complete work-related tasks and respond to stressful situations.  The Veteran described distress when exposed to cues and reminders of his Vietnam experiences, leading to a desire to withdraw from others and ruminate.  In addition to this reaction, he reported sleep disturbance and nightmares, which could also contribute to mild problems successfully completing tasks and responding to stressful situations (due to feeling tired or fatigued).

In any event, the examiner noted that the Veteran was administered a screening measure comprised of psychiatric and cognitive conditions that are not typical experiences of persons with actual psychiatric disorders or cognitive conditions. The total score is used for the detection of symptom exaggeration and endorsement of atypical symptom patterns across a variety of settings.  She observed that the Veteran endorsed an unusual number of total symptoms, indicating that some symptoms may have been exaggerated /embellished.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disability does not preclude him from securing and following a substantially gainful occupation.  As already noted above, the Veteran has a high school degree and three years of college education.  Moreover, he had a consistent employment record before and after service.  By his own admission, the Veteran stopped working with FedEx not because of his service-connected disability, PTSD, but on account of a nonservice-connected back injury in 1991.  In addition, the Veteran had also stated at his February 2015 VA examination that his activities have significantly decreases also because of his nonservice-connected COPD.  Therefore, the Veteran's education and work history would not interfere with his ability to secure and follow a substantially gainful occupation.  

The Veteran is competent and capable of stating that he has encountered difficulties in securing and maintaining substantial employment.  Likewise, the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992). When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board, however, does not doubt the Veteran's own statements of symptoms or those described by Dr. E.H. in rendering the Veteran unable to work on account of his PTSD, but the evidence does not show they are severe enough to prevent the Veteran from securing and following a substantially gainful occupation considering his education and work experience.  The Veteran denied any history of job terminations.  He denied having problems with his work performance and denied having problems getting along with supervisors or coworkers.  The Veteran described a stable work history and denied any history of job terminations or problems relating to others.  Both VA examiners while noting that the Veteran had problems with irritability and memory deficits, he was still capable of maintaining relationships with his wife, children, grandchildren and friends.  Further, while the February 2015 VA examiner stated that the Veteran's PTSD symptoms mildly effected his occupation, she nevertheless, concluded that Veteran's symptoms did not prevent him from completing physical or sedentary tasks.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is capable of securing and following a substantially gainful occupation.  


In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


